Case 1:14-cv-02887-JLK-MEH Document 192-1 Filed 07/03/19 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


      ALEJANDRO MENOCAL,
      MARCOS BRAMBILA,                                    Civil No. 1:14-cv-02887-JLK
      GRISEL XAHUENTITLA,
      HUGO HERNANDEZ,
      LOURDES ARGUETA,
      JESUS GAYTAN,
      OLGA ALEXAKLINA,
      DAGOBERTO VIZGUERRA, and
      DEMETRIO VALERGA
      on their own behalf and on behalf of all others
      similarly situated,
                                 Plaintiffs,

               v.

      THE GEO GROUP, INC.,

                                    Defendant.


      DECLARATION OF MICHAEL J. SCIMONE IN FURTHER SUPPORT OF
      PLAINTIFFS’ MOTION TO COMPEL RULE 30(B)(6) DEPOSITION AND
                  INSPECTION WITH VIDEO RECORDING

          I, Michael Scimone, pursuant to 28 U.S.C. § 1746, declare under penalty of

   perjury as follows:

          1.        I am an attorney at Outten & Golden LLP, which, together with Towards

   Justice, the Law Office of R. Andrew Free, Milstein Law Office, The Kelman Buescher

   Firm, P.C., and Meyer Law Office, P.C., are Plaintiffs’ and Class Counsel in this action.

   I am an attorney in good standing admitted to practice before this Court.

          2.        I have been one of the lawyers primarily responsible for the prosecution of

   Plaintiffs’ and the Class’s claims in this case.
Case 1:14-cv-02887-JLK-MEH Document 192-1 Filed 07/03/19 USDC Colorado Page 2 of 5




          3.      I make the statements in this Declaration based on my personal knowledge

   and would so testify if called as a witness at trial.

          GEO’s pattern of brinksmanship

          4.      Throughout this litigation, Plaintiffs have taken their obligations under

   Local Rule 7.1 seriously, and have engaged GEO in the meet and confer process to

   resolve its objections to discovery. Many of those efforts have been fruitful, and the

   parties have been able to compromise on a number of requests for documents and related

   discovery issues.

          5.      The parties have not had similar success in resolving GEO’s objections to

   Plaintiffs’ 30(b)(6) notice, despite Plaintiffs’ best efforts. Beginning in April 2019, GEO

   refused to produce a 30(b)(6) witness based on a theory that Rule 30 limited Plaintiffs to

   a single such deposition, and based on the fact that Plaintiffs had taken an earlier, limited

   30(b)(6) deposition during an earlier stage of discovery, which was limited by the Court’s

   scheduling order to the subject of class certification.

          6.      Plaintiffs tried on numerous occasions to break this impasse, pointing out to

   GEO that the rules did not support its argument, and that prior counsel had recognized

   and explicitly argued that the earlier deposition should not extend beyond the topic of

   class certification.

          7.      After maintaining the position throughout the meet-and-confer process that

   it would not produce any witnesses for Plaintiffs’ 30(b)(6) notice, GEO sent an email

   offering for the first time to negotiate the topics in that notice on June 19, 2019. This e-



                                                  2
Case 1:14-cv-02887-JLK-MEH Document 192-1 Filed 07/03/19 USDC Colorado Page 3 of 5




   mail was sent one day before GEO’s response to Plaintiffs’ Motion to Compel was due.

          8.     The June 19, 2019 e-mail was the second time in a short period that GEO

   has reversed its position on a dispute over which Plaintiffs filed a motion to compel on

   the eve of the due date for its opposition brief.

          9.     On March 18, 2019, Plaintiffs filed a motion to compel GEO’s disclosures

   and discovery responses and the production of a complete class list. See ECF No. 168

   (“Prior Motion to Compel”). GEO took the position during the meet-and-confer process

   that it could withhold documents pending ICE review pursuant to United States ex rel.

   Touhy v. Ragen, 340 U.S. 462 (1951), in spite of the Court’s prior holding that it could

   not.

          10.    GEO’s opposition to the Prior Motion to Compel was due on April 2, 2019.

   On March 28, 2019, GEO e-mailed Plaintiffs with further information on the production

   of the class list, an offer to withdraw its Touhy objections, and a request to meet and

   confer to attempt to resolve the remaining issues raised in the Prior Motion to Compel.

   This represented an abrupt change from the position GEO had maintained during the

   meet and confer process.

          11.    On Monday, April 1, 2019, the parties met and conferred, and GEO agreed

   to stipulate to the relief Plaintiffs sought in the Prior Motion to Compel.

          12.    On April 2, 2019, the parties stipulated to withdraw the Prior Motion to

   Compel and set forth their compromises for the Court. ECF No. 174. The Court granted




                                                  3
Case 1:14-cv-02887-JLK-MEH Document 192-1 Filed 07/03/19 USDC Colorado Page 4 of 5




   the stipulation the following day, on April 3, 2019. ECF No. 175

          Videotape preservation

          13.    On March 4, 2019, then-counsel for GEO Naomi Beer sent a letter

   informing Plaintiffs that GEO overwrites its video surveillance footage every 30 days.

   During the subsequent meet-and-confer process, GEO explained that the video is

   overwritten on a rolling basis, such that each day, the recording from 31 days ago is

   overwritten by new footage. A true and correct copy of Ms. Beer’s March 4, 2019 letter

   is attached as Exhibit A.

          14.    GEO’s counsel represented during the meet & confer process that GEO did

   not take any steps to preserve the 30 days of footage that were presumably available to it

   on the date it was served with the complaint, which would have shown the facility’s

   operations during the class period.

          Scope of inspection request

          15.    During the meet-and-confer process on the scope of Plaintiffs’ inspection of

   the GEO Aurora facility, Plaintiffs agreed to limited sampling of the areas to be

   inspected. Plaintiffs set forth their compromise offer in a May 15, 2019 e-mail from

   Michael Scimone to Valerie Brown and Carolyn Short. A true and correct copy of this

   email is attached as Exhibit B.

          16.    For example, Plaintiffs agreed that, instead of all housing units, only one

   male and one female pod, plus common areas, would be subject to inspection. Plaintiffs

   also offered other compromises to resolve GEO’s security concerns, such as blurring the

   faces of detainees and guards caught on camera. Plaintiffs further requested that if GEO

                                                4
Case 1:14-cv-02887-JLK-MEH Document 192-1 Filed 07/03/19 USDC Colorado Page 5 of 5




   could provide specifics about the nature of the security concerns, Plaintiffs would like to

   work to address them. This did not change GEO’s position.


   Dated: New York, NY
          July 3, 2019
                                                    Respectfully submitted,

                                                    By: /s/Michael Scimone____
                                                    Michael Scimone
                                                    OUTTEN & GOLDEN LLP
                                                    685 Third Avenue, 25th Floor
                                                    New York, NY 10017
                                                    (212) 245-1000
                                                    mscimone@outtengolden.com

                                                    Class Counsel




                                                5
